DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered with the request for continued examination filed on February 16, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  This is in reference to claim 15, in which means plus function is invoked and is limited by the structure in the specification as well as equivalents thereof. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
In regard to claim 1, on the second to last line (or ninth line of the claim) “the inductive sensors” should be changed to state “the one or more inductive sensors” as that has been changed in the last amendment and is referenced in that way in the seventh line of the claim.

In regard to claim 9, on line 2, board should be changed to “circuit board” for a similar reason as described with respect to claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320, herein referred to as Lee 1 – previously cited) in view of Lee (7191759, herein referred to as Lee 2 – previously cited). ***Note these applications incorporate by reference the same US Provisional applications which appear to include all the .
In regard to claims 1 and 8, Lee 1 discloses a position sensing system/method (abstract), comprising:
mounting a circuit board with a transmitter and one or more inductive sensors (see figures 6 and 7, transmitter coil 64, other inductive coils that are part of the sensor include 66 and 68 – paragraph 57, see also paragraph 122 which describes multiple transmitting and receiving coils on a sensor, paragraph 58 described all the coils on a printed circuit board) in a housing (paragraph 56, board is received into a housing), 
a conductive shield positioned around the circuit board to provide uniformity in the electromagnetic fields at the inductive sensors/transmit and receive coils positioned on the circuit board in the housing (plate – 60 provided shielding with respect to the coils/inductive sensors, 64, 66, and 68, which would be plate/disk 60 may be made out of a copper-coated circuit board, which would broadly be part of a ‘conductive shield’ noting that the plate/disk encompasses fully, broadly around, one side of the coil, similar to Applicants figures 3a, 4, and 6 which is ‘around’ the board in that it shields the side of the ring shaped board, but does not completely surround – for example in Lee figure 6 and Applicant’s figures 3a, 4, and 6 – the top side of the board/plate [left side in Lee] would not have the shield around it; noting that the metal plate fully on top of the circuit board in one direction would allow for uniformity in the electromagnetic field at the inductive sensors); and

Lee 1 lacks specifically describing the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board, the housing configured to allow access for a target to be positioned and rotated relative to the circuit board to allow for rotation of the target over the transmitter and the one or more inductive sensors on the circuit board.
Lee 2 discloses the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board (figure 1, there is an arrow showing insert PCB containing exciter receiver coils, but it is mentioned in col 5 lines 7-41, specifically lines 9-13 and 37-41 that multiple slots are present and of these additional openings any other one would provide a way to ‘allow an electrical connection to the board’ as any ‘slot’ would allow a wire for power inside, it is noted there is an empty box to the left of arrow 24 and some source of power would need to be supplied to the circuit board likely internally to not have sticking out wires (as wires sticking out are not shown in the figure) which would encompass a plug area in the housing – also noting that no wires or connections are shown in figures 1 or 2 to show that connection; further the circuit board is at an angle and the housing including all the slots is an asymmetric housing slot combo as related to the circuit board and the slots in the housing); wherein the housing configured to allow access for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 to include wherein the housing has an opening separate from where the circuit board is mounted which follows that the housing is asymmetric wherein the housing includes space so the target can rotate over the circuit board as taught by Lee 2 in order to provide an proper and safe housing to a similar vehicle throttle control (Lee 2 - col 1 lines 14-16 and col 2 lines 33-44, Lee 1 – paragraph 23, noting that Lee 1 simply does not describe the housing in detail, but is very much related to the invention of Lee 2).	
In regard to claims 5 and 12, Lee discloses wherein the percent error of the position sensing system is less than 0.25 (it is noted that this does not provide any structural limitations to the sensor nor does it provide a method step as to the method claims – but because the structure of the prior art and the presently claimed invention is similar, one of ordinary skill in the art would come to the conclusion that this position sensing system would have a similarly low error rate as the claimed invention).

Claims 2, 3, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US Publication 2005/0225320) and Lee 2 (7191759) as applied to claims 1 and 8, above and further in view of Hoeller et al. (7726208 – previously cited).

Hoeller et al. discloses an angle and torque sensor (abstract), that includes a housing which has a bottom ring in the housing to hold the board inside of the housing, wherein the ring includes a ring opening positioned relative to the opening of the housing (see annotated figure 1a below):

    PNG
    media_image1.png
    692
    698
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee to include having a ring to hold the board to the housing wherein the opening of the ring is related to the opening in the housing as taught by Hoeller et al. in order to provide a bottom support for the board which is in the shape of a ring (see Lee figures 6 and 7) in the housing to have proper mounting support in the housing which ties to the shape of the board allowing for the best use of spacing within the housing.  Further, in the combination of Lee with Hoeller et al. the ring which is now under the board, would also have shielding from the metal coupler as it is placed over the board and thus would be around the top of the ring.

In regard to claims 15, Lee discloses a board with inductive sensing is placed onto a housing (see figures 6 and 7 – paragraph 57, see also paragraph 122 which describes multiple transmitting and receiving coils on a sensor, as well as paragraph 56 also describes the board is received into a housing); and a means for shielding around the board to provide uniformity in the electromagnetic fields at transmit and receive coils on the board (plate – 60 provided shielding with respect to the coils/inductive sensors, 64, 66, and 68, which would be plate/disk 60 may be made out of a copper-coated circuit board, which would broadly be part of a ‘conductive shield’ noting that the plate/disk encompasses fully, broadly around, one side of the coil, similar to Applicants figures 3a, 4, and 6 which is ‘around’ the board in that it shields the side of the ring shaped board, but does not completely surround – for example in Lee figure 6 and Applicant’s figures 3a, 4, and 6 – the top side of the board/plate [left side in Lee] would 
Lee lacks specifically the housing having a hole that causes the housing to be asymmetric around the board, the housing allowing access to rotate a target over the board and a ring [means for mounting] that holds the board to the housing, such that the ring has the shield positioned around the ring. 
Lee 2 discloses the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board (figure 1, there is an arrow showing insert PCB containing exciter receiver coils, but it is mentioned in col 5 lines 7-41, specifically lines 9-13 and 37-41 that multiple slots are present and of these additional openings provides a way to ‘allow an electrical connection to the board’, it is noted there is an empty box to the left of arrow 24 and some source of power would need to be supplied to the circuit board likely internally to not have sticking out which would encompass a plug area in the housing – also noting that no wires or connections are shown in figures 1 or 2 to show that connection; further the circuit board is at an angle and the housing including all the slots is an asymmetric housing slot combo as related to the circuit board and the slots in the housing); wherein the housing configured to allow access for a target to be positioned and rotated relative to the circuit board to allow for rotation of the target over the transmitter and the one or more inductive sensors on the circuit board (coupler element that rotates and moves of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 to include wherein the housing has an opening separate from where the circuit board is mounted which follows that the housing is asymmetric wherein the housing includes space so the target can rotate over the circuit board as taught by Lee 2 in order to provide an proper and safe housing to a similar vehicle throttle control (Lee 2 - col 1 lines 14-16 and col 2 lines 33-44, Lee 1 – paragraph 23, noting that Lee 1 simply does not describe the housing in detail, but is very much related to the invention of Lee 2).	
[Lee 1 as modified by Lee 2 still lacks a ring [means for mounting] that holds the board to the housing, such that the ring has the shield positioned around the ring.
Hoeller et al. discloses an angle and torque sensor (abstract), that includes a housing which has a bottom ring in the housing to hold the board inside of the housing, wherein the ring includes a ring opening positioned relative to the opening of the housing (see annotated figure 1a below):

    PNG
    media_image1.png
    692
    698
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee as modified to include having a ring to hold the board to the housing wherein the opening of the ring is related to the opening in the housing as taught by Hoeller et al. in order to provide a bottom support for the board which is in the shape of a ring (see Lee 1 figures 6 and 7) in the housing to have proper mounting support in the housing which ties to the shape of the board allowing for the best use of spacing within the housing.  Further, in the combination of Lee as modified with Hoeller et al. the ring which is now under the board, would also have shielding from the metal coupler as it is placed over the board and thus would be around the top of the ring.
	
Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320) and Lee 2 (7191759), as applied to claims 1 and 8, and further in view of Palata (US Publication 2003/0034785 – previously cited).
In regard to claims 4, 7, 11, and 14, Lee lacks specifically [claims 4 and 11] a conductive foil positioned over the opening in the housing; [claims 7 and 14] wherein the conductive foil is a copper foil.
Palata discloses an inductive position sensor (abstract) wherein each coil is shielded from another coil with copper foil so that the coils are decoupled from one another and then from any other electrical element in the system (see paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee to include wherein the conductive shield is a copper foil as taught by Palata as copper foil is a known shield for magnetic fields and would provide a thin layer of inexpensive protection for the system (see paragraph 63 of Palata).  It would be further obvious that any holes/windows in the housing could be covered by the foil to provide this extra shielding as well as protection from outside elements that could seep inside of the housing.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320), Lee 2 (7191759), and Hoeller et al. (7726208) as applied to claims 2 and 9, in further in view of Palata (US Publication 2003/0034785 – previously cited).
In regard to claims 6 and 13, Lee lacks specifically [claims 6 and 13] wherein the conductive shield is a copper foil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee to include wherein the conductive shield is a copper foil as taught by Palata as copper foil is a known shield for magnetic fields and would provide a thin layer of inexpensive protection for the system (see paragraph 63 of Palata).  It would be further obvious that any holes/windows in the housing could be covered by the foil to provide this extra shielding as well as protection from outside elements that could seep inside of the housing.

Response to Arguments/Amendment
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not teach the housing includes a hole separate from the access through which the circuit board is mounted such that the housing is asymmetric with respect to the circuit board or a conductive shield placed around the board so that the fields become symmetric.  
Lee 2, which was previously cited, but only as an incorporation by reference has been fully brought into the rejection as a secondary reference to teach the housing includes a hole separate from the access through which the circuit board is mounted such that the housing is asymmetric with respect to the circuit board as can be seen in 
Lee 2 discloses the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board (figure 1, there is an arrow showing insert PCB containing exciter receiver coils, but it is mentioned in col 5 lines 7-41, specifically lines 9-13 and 37-41 that multiple slots are present and of these additional openings any other one would provide a way to ‘allow an electrical connection to the board’ as any ‘slot’ would allow a wire for power inside, it is noted there is an empty box to the left of arrow 24 and some source of power would need to be supplied to the circuit board likely internally to not have sticking out wires (as wires sticking out are not shown in the figure) which would encompass a plug area in the housing – also noting that no wires or connections are shown in figures 1 or 2 to show that connection; further the circuit board is at an angle and the housing including all the slots is an asymmetric housing slot combo as related to the circuit board and the slots in the housing).

As to the argument that Lee lacks teaching a shielding element, it is noted that the examiner is required to make the broadest reasonable interpretation in light of the specification. See In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).  Lee, therefore, teaches a conductive shield positioned around the circuit board to provide uniformity in the electromagnetic fields at the inductive sensors/transmit and receive coils positioned on the circuit board in the housing (plate – 60 provided shielding with respect to the coils/inductive sensors, 64, 66, and 68, which would be plate/disk 60 may be made out of a copper-coated circuit board, which would broadly be part of a ‘conductive shield’ noting that the plate/disk encompasses fully, broadly around, one side of the coil, similar to Applicants figures 3a, 4, and 6 which is ‘around’ the board in that it shields the side of the ring shaped board, but does not completely surround – for example in Lee figure 6 and Applicant’s figures 3a, 4, and 6 – the top side of the board/plate [left side in Lee] would not have the shield around it; noting that the metal plate fully on top of the circuit board in one direction would allow for uniformity in the electromagnetic field at the 
Therefore, as can be seen in the new rejection above, the combination of Lee 1 and Lee 2 teach the claim language in its current form. 
In regard to the 35 USC 103 rejections using Hoeller et al., Applicant correctly argued that Hoeller et al. does not teach a conductive shield around the board, but as explained above, this limitation is taught by Lee 1, therefore, is still in the combination with Hoeller et al.  No additional argument was made as to claims 4, 6, 7, 11, 13, and 14 except that they depend from claims 1 and 8 which would be allowable for the previous reasons, because claims 1 and 8 remain rejected, these claims remain rejected.
Further, prior art to Bengtsson (US Publication 2020/0003582, previously cited) which has an effective filing date of February 27, 2017 includes an inductive position sensor in which inductive coils (figure 1b – elements 13, 14) are wrapped by a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896